COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       TMRJ Holdings, Inc. v. Inhance Technologies, LLC

Appellate case number:     01-16-00849-CV

Trial court case number: 2015-41670

Trial court:               269th District Court of Harris County

         Appellee, Inhance Technologies, LLC, has filed an unopposed motion to file briefs under
seal. The motion is granted. To the extent that briefs contain sensitive information protected by
the trial court’s protective order, the parties are authorized to file redacted briefs for inclusion in
the public record. Unredacted versions of the briefs shall be filed with this Court under seal.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: July 20, 2017